 

 

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 Page|D.QS Page 1 of 12

UNITED STATES DISTRCIT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ANGELA D. ROE,

Plaintiff, Case No. 2118-cv-13536
vs.

ROOSEN, VARCHETTI & OLIVIER,
PLLC and CREDIT ACCEPTANCE
CORPORATION,

Defendants.

 

x DEFENDANT ROOSEN, VARCHETTI & OLIVER, PLLC’S
. RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
TO AMEND AND BRIEF IN SUPPORT

ROOSEN, VARCHETTI & OLIVIER, PLLC (“RVO”) States as follows for

its Response in Opposition to Plaintiff’s Motion for Leave to Amend and Brief in

 

Support:
RESPONSE TO MOTION
1 . Admitted.
2. Admitted.
3 . Admitted.

4. Admitted.

03064130 vl

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 Page|D.94 Page 2 of 12

5. Plaintiff has not taken any discovery but has responded to RVO’s
discovery. Therefore, Plaintiff has not learned anything new about this case that
warrants amending her Complaint.
6. Leave to amend should not be allowed when, as here, amendment
would be futile. Mz'ller v. Calhoun County, 408 F.3d 803, 817 (6th Cir. 2005).
7. Leave to amend should not be allowed when, as here, amendment l
would be futile. Id.
8. Denied.
/ 9. Denied.
10. Admitted as to RVO.

WHEREFORE, there being no just cause otherwise, Roosen Varchetti &

§
;l
ii
‘§\
wl

 

Olivier, PLLC respectfully asks the Court to deny Plaintiff’ s Motion.

 

03064130 v1 2

 

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 Page|D.QB Page 3 of 12

BRIEF IN SUPPORT

Ouestions presented:

l. If leave to amend iiitile when Plaintist claims are based solely on the fact

that she shares a name with a judgment debtor?

Principal authority
Kujawa v. Palz`saa'es Collection, LLC, 614 F. Supp. 2d 788, 792 (E.D. Mich. 2008)

03064130 v1 3

 

 

 

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 Page|D.96 Page 4 of 12

A. Introduction.

Plaintiff shares a name with a judgement debtor. Pursuant to its efforts to
collect on a judgment entered against the judgment debtor, RVO applied for and
received a writ of garnishment on National Realty Centers. The writ contained the
name and the social security number of the judgment debtor. National Realty
Centers employs Plaintiff but not the judgment debtor, a circumstance National
Realty determined by comparing the social security number on the writ with its
employee’s social security number. Because the writ did not seek to garnish
Plaintiff’ s wages, Plaintiff’s wages were never garnished.

l Because she had no claim under the FDCPA, RVO sent Plaintiff a draft Rule
'll motion. Twenty one days after the motion was served, Plaintiff filed the instant
motion seeking to amend her complaint to include the allegation that RVO violated
the FDCPA when it requested the writ because it had no reason to believe that the
judgment debtor was employed by National Realty and because it “communicated”
with National Realty about the debt. The new allegations suffer from the same
fatal flaw as the initial allegations: “The aggravation plaintiff likely suffered as a
result of having the same name as the debtor simply does not make out a violation
of the FDCPA.” Kujawa v. Palz'sadesl Collection, LLC, 614 F. Supp. 2d 788, 792
(E.D. Mich. 2008). See also Williams v. Web Equily Holdz'ngs, LLC, Case No. 13-

Cv-13723, 2014 wL 3845952 at *4 (E.D. Mich. Aug. 5, 2014) (“Although the

03064130 vi 4

 

 

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 PagelD.97 Page 5 of 12

Father may have experienced irritation at having the same name as the debtor,
Defendants do not Violate the FDCPA simply by contacting the wrong
party.”) The motion must be denied, accordingly.

B. Background.

Angela Roe (“Plaintiff’) filed the instant suit, contending that RVO violated
§l692e(2), §1692e(l()) and §l692f of the Fair Debt Collections Practice Act
(“FDCPA”) when it served a writ of garnishment to enforce a judgment entered
against a different woman named “Angela Roe.” RVO served the writ of
igarnishment on National Realty that included the full social security number of
lthe judgment debtor, not Plaintiff. National Realty received a copy of the writ on
"October 30, 2018. It did not withhold any wages from Plaintiff because the social
security number on the writ did not match that of its employee named Angela
Roe, i.e. the Plaintiff. Plaintiff nonetheless called RVO, demanding to speak to
someone about the writ. Because Plaintiff was not the judgment debtor and in
light of the prohibitions in 15 U.S.C. §l6920(b), RVO did not discuss the writ or
the debt with her. l

In short, taking the proposed facts as true, RVO did not attempt to garnish
Plaintiff’ s wages. Neither Plaintiff nor her employer could have reached a
contrary conclusion because the writ contained the social security number of the

judgment debtor, not Plaintiff.

03064130 vi 5

 

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 PagelD.QS Page 6 of 12

C. Argument.

a. Legal standard.

Leave to amend need not be granted when the proposed amendment is
futile. .Miller v. Calhoun Counzy, 408 F.3d 803, 817 (6‘hCir. 2005). An amendment
is futile when it could not survive a motion to dismiss. Ia’.

b. RVO did not violate the FDCPA When it applied for the Writ.

There is no dispute that RVO was attempting to collect on a lawful judgment
when it applied for the writ. Under the Michigan Court Rules, in applying for the
writ, RVO had to list the judgment debtor’s social security number and represent
that it had "good reason to believe” that the garnishee defendant (here National
Realty) was obligated to make periodic payments to the person identified in the
writ. See MCR 3.101(D)(3). Plaintiff seeks to amend her complaint to plead that a
Google search for “Angela Roe Michigan” reveals that an “Angela Roe” is
employed at I\lational Realty. See [Proposed] First Amended Complaint at ‘ll35, n.
3. She also pleads that this is what RVO did prior to applying for the writ. Id.

Even if this were true (and it is not), RVO’s actions did not violate the
FDCPA. Whether RVO’s request for a writ was misleading must be judged by
whether the “least sophisticated consumer” would be deceived by the writ. Smith
v. Transworla’ Systems, Inc., 953 F.2d 1025, 1028 (6th Cir. 1992). A name is not a

unique identifier; a social security number is. The writ had the name of the

03064130 vi 6

 

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 PagelD.QQ Page 7 of 12

judgment debtor and the unique social security number of the judgment debtor.
Neither National Realty nor Plaintiff could be deceived into thinking the writ was
directed at Plaintiff because they both knew Plaintiffs unique social security
number and knew that the social security number on the Writ was not Plaintiff‘s.
Indeed, that is why Michigan law requires a social security number to be included
on a writ.

Plaintiff’s theory is not new and the case law is clear. Plaintiff does not state
a claim under either 1692e or 1692f when she knew that the defendant was not
attempting to collect a debt against her. Kujawa, supra,' Kaniewski v. National
Actz`on Fz`nancz'al Services, 678 F.Supp. 2d 541, 546 (E.D. Mich 2009); Hz`ll v.
Javz`tch, Block & Rathbone, LLP, 574 F. Supp. 2d 819 (S.D. Ohio 2008)
(dismissing FDCPA case where even least sophisticated consumer would know
defendant was not attempting to collect a debt from plaintiff).

The Ku]:awa case is directly on point. In that case, the plaintiff shared a
name with the judgment debtor. The defendant law firm mailed a copy of the
judgment and garnishment documents that included the name and social security
number of the judgment debtor, but mailed the documents to the plaintiff at his
home address. Kujawa, 614 F. Supp. 2d at 790. A second suit was filed against
the debtor, and served on the plaintiff at his home address. A default was entered.

Id. In connection with that case, the defendant filed a judgment lien in Oakland

03064130 vi 7

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 PagelD.lOO Page 8 of 12

County with the plaintiffs address listed on the lien. Plaintiff moved to vacate the
default, but his efforts were denied because he was not the judgment debtor. I-Ie
then sued under the FDCPA. The Kujawa court held that the plaintiff "knew
ii defendants were not attempting to collect on a debt owed by him" because the
documents he was provided contained the judgment debtor’s social security
number, not the plaintiffs Kujawa, 614 F. Supp. 2d at 792 - 793 (emphasis in
original). The court therefore granted judgment to the defendant under the
FDCPA.

ij The same result is warranted here. Plaintiff shares a name with the

judgment debtor, but the writ contained the judgment debtor’s unique social

 

j security number, not Plaintiff‘s. Indeed, Plaintiff pleads that National Realty only

provided her with the initial disclosure statement (which was neither filed with the

 

district court or served on RVO) and notified her about the writ because National
Realty made a mistake. See [Proposed] First Amended Complaint at 29, ECF 15-
2, PageID 29. In other words, RVO completed the request for writ with all of the

information necessary to distinguish the judgment debtor from other women

 

named "Angela Roe." National Realty (apparently) ignored this information but
National Realty's error does not support a claim against RVO for violating the

FDCPA.

 

03064130 vi 8

Case 2:18-cv-13536-GCS-APP ECF No. 17 filed 03/22/19 PagelD.101 Page 9 of 12

Plaintiff attempts to plead around the Kujawa line of cases by characterizing
the alleged deception as being RVO's representing in the request for a writ that it
had good reason to think that the judgment debtor - named Angela Roe - worked at
National Realty. Angela Roe did work for National Realty. The fact that Angela
Roe works for National Realty is “good reason” for RVO to believe that Angela
Roe works for National Realty. Moreover, the Michigan Court Rules
disincentivize debt collectors from serving writs without a good faith belief that the
effort would lead to collection in that debt collectors are not allowed to recoup the
costs attendant to a garnishment unless the writ leads to collection. See MCR
3.101(R). In other words, the Michigan Court Rules enforce “good reason” in the

writ application by making a debt collector who was mistaken pay the costs of its
mistake. Being wrong in a writ application does not mean the debt collector acted
deceptively.

Finally, l{VO did not harass Plaintiff when it requested the writ or otherwise
violate §1692d. RVO did not even notify Plaintiff that a writ had issued; it notified
the judgment debtor as required by the Michigan Court Rules. Plaintiff only
learned of the writ because National Realty mistakenly completed a disclosure
form indicating that it employed the judgment debtor and provided a copy to
Plaintiff. See, Garnishee Disclosure, ECF 15-4, PageID 89. Once National Realty

compared the social security number on the writ with the social security number of

03064130 vi 9

CaSe 2218-CV-13536-GCS-APP ECF NO. 17 filed 03/22/19 Page|D.lOZ Page 10 Of 12

its employee (something it should have done prior to completing the disclosure), it
amended the disclosure to indicate that the judgment debtor was not the “Angela
Roe” who worked for it. See Amended Garnishee Disclosure, ECF 15-5, PageID
91. This is not a case where RVO used Plaintiff"s social security number or failed
to include any information specifically and uniquely related to the judgment debtor
in attempting to garnish wages. Rather, it had reason to believe that the only the
wages of the judgment debtor named “Angela Roe” would be garnished.

National Realty, not RVO, told Plaintiff that her wages would be garnished,
and this was not true and not what RVO requested in the writ. See [Proposed]

Amended Complaint at 1[35. National Realty realized that it did not employ the

judgment debtor and so stated in its disclosure. The fact that National Realty did

not relay this information to Plaintiff after notifying her of the writ is the fault of `
National Realty, not RVO. In any event, it does not constitute “harassment” by
RVO under §1692d.

c. Plaintiff lacks standing to assert a claim under §1692c because she
is not a consumer.

Plaintiff also hopes to bring a claim under §16920(b) on the theory that RVO
communicated with her employer about the debt. Gnly a “consumer” has standing
to bring claims under §16920. Montgomery v. Hunz‘ington Bank, 346 F.3d 693,
696 (6th Cir. 2003). A “consumer” under the FDCPA is “any natural person

obligated or allegedly obligated to pay any debt.” 15 U.S.C. §1692a(3). “Debt” is

03064130 vi 10

CaSe 2218-CV-13536-GCS-APP ECF NO. 17 filed 03/22/19 Page|D.lOS Page 11 Of 12

defined as “any obligation or alleged obligation of a consumer to pay money
arising out of a transaction in which the money, propertyi insurance, or services
which are the subject of the transaction are primarily for personal, family, or
household purposes, whether or not such obligation has been reduced to
judgment.” 15 U.S.C. §1692a(5).
Here, Plaintiff does not allege in her proposed pleading that the judgment
RVO was collecting was a “debt” under the FDCPA. This alone is grounds for
denying the motion. Walker v. Lyons, Doughtey & Veldhuis, Case No.18-cv-513,
2019 WL 1227792 at * 2 (S.D. Ohio March 15, 2019) (dismissing complaint with
prejudice where plaintiff failed to plead facts demonstrating debt at issue satisfied
FDCPA definition and collecting cases). Moreover, Plaintiff is not actually or

allegedly liable on the judgment and therefore is not a consumer As such, she

 

lacks standing'ito bring a claim under §1692c(b). Kcmz'ewski, 678 F. Supp. 2d at
545. j

In any event, §1692c(b) provides that communications with third-parties is
permitted when “reasonably necessary to effectuate a post-judgment remedy.” A
writ of garnishment is a “post judgment remedy” and serving a writ on a potential
employer is “reasonably necessary” to effectuate a wage garnishment Plaintiff has
no claim under §1692c(b), even if she had alleged the judgment was a “debt” and

even if she were a consumer. Leave to amend must be denied, accordingly.

03064130 vi l 1

 

CaSe 2218-CV-13536-GCS-APP ECF NO. 17 filed 03/22/19 Page|D.104 Page 12 Of 12

Respectfully submitted,
MADDIN HAUsER RoTH & HELLER, P.C.

/s/Kathleen H. Klaus
Kathleen H. Klaus
Attorneyfor Defendant R VO only
Attorney Bar No. P67207
Dated: March 22, 2019 '

 

CERTIFICATE OF SERVICE

I hereby certify that on March 22, 2019 I electronically filed the above
document(s) with the Clerk of the Court using the ECF system, which will send
notification of such filing to those who are currently on the list to receive e-mail
notices for this case,

/s/ Kathleen H. Klaus
Kathleen H. Klaus (P67207)
Maddin, Hauser, Roth & Heller, P.C.
Attorneys for Defendant RVO only
28400 Northwestem Highway
2nd Floor
Southfield, MI 48034
(248) 359-7520
ldclaus@maddinhauser.com
Attorney Bar No. P67207

 

 

DATED: March 22, 2019

 

 

 

03064130 vi 12

 

